Dismissed and Memorandum Opinion filed July 17, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00346-CV

                         WILLIAM A. BALDWIN, Appellant

                                            V.

                          LPP MORTGAGE, LTD, Appellee


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-46393


                   MEMORANDUM                         OPINION


       This appeal is from a summary judgment signed April 2, 2012. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed the
court that appellant has neither established indigence nor made arrangements to pay for
the preparation of the record. In addition, appellant has not paid the $175 appellate filing
fee.

       On June 7, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b). Appellant has not provided this court with proof of payment
for the record.

       Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                            2